UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6498


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL JEROME PARKER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Rebecca Beach Smith, Chief District Judge. (4:10-cr-00082-RBS-TEM-
1)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Michael Jerome Parker, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Jerome Parker appeals the district court’s order denying his motion “to

correct the erroneous judgment and commitment order.” We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. * United States v. Parker, No. 4:10-cr-00082-RBS-TEM-1 (E.D. Va. filed Apr. 19,

2018 & entered Apr. 20, 2018).          We grant Parker’s motion for leave to file a

supplemental informal brief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




       *
        We need not reach the question of whether Johnson v. United States, 135 S. Ct.
2551 (2015) impacts an 18 U.S.C. § 924(c)(3) (2012) conviction to resolve this appeal.


                                            2